UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6560



HORACE BANKS,

                                          Petitioner - Appellant,

         versus

H. R. POWELL,

                                           Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-95-567-AM)


Submitted:   November 7, 1996         Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Horace Banks, Appellant Pro Se. Marla Graff Decker, Assistant
Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Banks v. Powell, No. CA-95-

567-AM (E.D. Va. Mar. 6, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                 2